Allowable Subject Matter
Claims 1-20 are allowed.
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “  wherein the primary combustion zone comprises an exit that defines a boundary between the primary combustion zone and the secondary combustion zone, and a controller communicatively coupled to the stage of guide vanes, the controller configured to: monitor a temperature at the exit of the primary combustion zone; and selectively open and close the guide vanes to facilitate maintaining the temperature within a predefined temperature range”. 
With respect to independent claim 9, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “ wherein the primary combustion zone comprises an exit that defines a boundary between the primary combustion zone and the secondary combustion zone, and a controller communicatively coupled to the stage of guide vanes, the controller configured to: monitor a temperature at the exit of the primary combustion zone; determine a combustion mode in which the combustor is operating; and selectively open and close the guide vanes to facilitate maintaining the temperature at a temperature threshold associated with the combustion mode in which the combustor is operating”. 
With respect to independent claim 15, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “  monitoring a temperature within the combustor of the gas turbine engine, the temperature monitored at an exit that defines a boundary between the primary combustion zone and the secondary combustion zone; determining a combustion mode in which the combustor is operating; and selectively opening and closing guide vanes upstream of the compressor to facilitate maintaining the temperature at a temperature threshold associated with the combustion mode in which the combustor is operating”. 


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741